DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
In the previous non-final office action, examiner stated claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, upon further search and consideration, examiner found the below Couse art to form the following rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-8 and 12-20  are rejected under 35 U.S.C. 103 as being unpatentable over Couse (US 2014/0267299 A1) in view of applicant provided IDS reference Sysmex Corp. (JP,2009-145115, hereinafter, Sysmex).
 Regarding claims 1, 16 and 17, Couse teaches a display control device and method ([0043, 0091, 0208], data management system (referred to herein as "DMS") transmits animal health data from a DMS to a veterinarian’s or owner’s computer or smartphone for display on a user interface. [0223], Content to be displayed on the user interface from the veterinarian or the DMS. Fig. 27, display of the health and wellness of a number of animals with a number of fields per animal), and a non-transitory storage medium storing a program causing a computer to execute display control processing (The DMS 301 includes one or more processors, storage, operation software, input/output pathways, and the like as similar to that of the processor 100), comprising: 
A processor ([0043, 0091, and 0208], data management system (referred to herein as "DMS") may process the information from the sensors and forward the information to a veterinarian’s or owner’s computer or smartphone) configured to:
perform control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result (Figs. 26 and 28 show a plurality of bars for plotting inspection results for each inspection item, such as heart rate, weight, core temperature, in an animal or subject with one direction of the bar representing a value of the inspection result. Fig. 30 shows a plurality of bars for plotting inspection results, Vitaln, with one direction of each bar representing a value of the inspection result); and
perform control for displaying information representing a predetermined number of inspection results of at least one of the subject or the same variety as a variety of the subject for a predetermined inspection item along the one direction of the bar (Figs. 26, 28, and 30, information is displayed representing a number of inspection results of the animal for a predetermined inspection item such as heart rate, core temperature, and weight along one direction of each bar) with different color or density depending on a frequency of each inspection result ([0233], Fig. 27, All items maybe colored coded green, yellow, and red for easy identification of those items trending poorly.  An item trending means a specific inspection result is taken with a certain frequency).
Couse is not relied upon for teaching displaying a mark representing a last inspection result in the bar.
In an analogous art, Sysmex teaches a display control device ([0019], Fig. 2, Animal test examination terminal device 2 with display 19) comprising: 
A processor (Fig. 2-3, [0045], control board which comprises a CPU and RAM which stores computer programs to be executed, information about the measured results) configured to:
perform control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result, and displaying a mark representing a last inspection result in the bar ([0065], Fig. 9 shows bar plots for inspection results of an animal measurement value and displaying a slide bar 91, which corresponds to the claimed “mark,” representing the most recent or last inspection result).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Couse with Sysmex such that Couse displays a mark representing a last inspection result in the bar as this allows a user, such as a veterinarian, to view the most recent results and determine if the result indicates a healthy or unhealthy value.
	Regarding claim 2, Couse teaches in a case where the subject is an animal, the variety is an animal variety ([0025, 0045, 0056], FIG. 17 shows an example of how various sensor profiles may be modified based on breed information of the animal to which the monitoring devices attached. Veterinarian may provide information to the DMS 301 including breed. [0094], increase/decrease thresholds for items in the animal's sensor profile so they more closely align with the owner's and the specific pet's daily life patterns, age, breed).
	Regarding claim 3, Couse teaches in a case of performing control for displaying information representing the predetermined number of inspection results of the subject, the processor performs control for displaying information representing a previous inspection result before the last inspection result displayed under the control of the processor ([0203, 0204], Fig. 23  processor 100 may then evaluate previous readings. Also see figs. 26 and 28, time lines which show a history of previous inspection results. Also see fig. 29 which shows date and time information associated with each sensor data point is recorded thereby showing previous inspection results of a subject can be displayed. Figs. 30-31 show previous inspection results can be shown by sliding the time/date bar).
(Figs. 22, 26 and 28 display all inspection results stored in a database 2210 in one or more servers with dynamic or solid-state memory.  [0025, 0045, 0056, 0094], FIG. 17 teach breed information is logged thereby teaching data can be organized and presented according to breed. Figs. 30-31 show last inspection results among all inspection results can be shown by sliding the time/date bar).
	Regarding claim 5, Couse teaches wherein the processor performs control for displaying information representing the predetermined number of inspection results of both of the subject individual and the same variety as the variety of the subject individual (Figs. 26 and 28 time line region display information representing the predetermined number of inspection results of the subject individual. [0025, 0045, 0056, 0094], FIG. 17 teach breed information is logged thereby teaching data can be organized and presented according to breed).
	Regarding claim 6, Couse teaches wherein the processor performs control for displaying information representing one inspection result by one point (Fig. 28, Weight: 90 is an example of displaying information representing one inspection result by one point).
	Regarding claim 7, Couse teaches wherein, in a case where there are a plurality of inspection results having the same value, the processor performs control for displaying (fig. 31).
	Regarding claim 8, Couse teaches the processor performs control for displaying information representing the predetermined number of inspection results by a histogram (Figs. 26, 28, 31).
	Regarding claim 12, Couse teaches the processor performs control for displaying the mark by changing color between a case where the last inspection result is an abnormal value and a case where the last inspection result is a normal value ([0230], the information may be coded using various color schemes to indicate levels of concern (e.g., red/yellow/green coding for normal/caution/abnormal readings). [0233], All items maybe colored coded green, yellow, and red for easy identification of those items trending poorly).
	Regarding claim 13, Couse teaches the processor is further configured to receive the inspection item selected by an examiner, wherein the predetermined inspection item is the inspection item received by the processor ([0030] FIG. 22 shows an illustrative example of how profiles may be selected in the wearable device as well as in the DMS. Fig. 12, in step 1202, the user may select a function they wish to collect data about).
	Regarding claim 14, Couse teaches the processor is further configured to determine whether or not an inspection result is an abnormal value for each inspection item, wherein the predetermined inspection item is an inspection item for which an inspection result is determined to be an abnormal value by the processor ([0230], the information may be coded using various color schemes to indicate levels of concern (e.g., red/yellow/green coding for normal/caution/abnormal readings). [0233], All items maybe colored coded green, yellow, and red for easy identification of those items trending poorly. [0242], In this example those zones represent 15% deviation from the normal range of vital signs and are colored red to highlight the concern to the veterinarian when vital signs cross into these regions).
	Regarding claim 15, Couse teaches the processor is further configured to receive the inspection item selected by an examiner ([0030] FIG. 22 shows an illustrative example of how profiles may be selected in the wearable device as well as in the DMS. Fig. 12, in step 1202, the user may select a function they wish to collect data about); and 
perform control for displaying a graph representing a history of inspection results including a last inspection result of the subject and a predetermined number of previous inspection results from the last inspection result for the inspection item received by the processor (Figs. 26 and 28-31).
Regarding claims 18-20, Couse teaches a display control device and method ([0043, 0091, 0208], data management system (referred to herein as "DMS") transmits animal health data from a DMS to a veterinarian’s or owner’s computer or smartphone for display on a user interface. [0223], Content to be displayed on the user interface from the veterinarian or the DMS. Fig. 27, display of the health and wellness of a number of animals with a number of fields per animal) and a non-transitory storage medium storing a program causing a computer to execute display control processing (The DMS 301 includes one or more processors, storage, operation software, input/output pathways, and the like as similar to that of the processor 100), comprising: 
([0043, 0091, and 0208], data management system (referred to herein as "DMS") may process the information from the sensors and forward the information to a veterinarian’s or owner’s computer or smartphone) configured to: 
perform control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result (Figs. 26 and 28 show a plurality of bars for plotting inspection results for each inspection item such as heart rate, weight, core temperature, in an animal or subject. Fig. 30 shows a plurality of bars for plotting inspection results, Vitaln, with one direction of each bar representing a value of the inspection result); and 
perform control for displaying information representing a predetermined number of inspection results of at least one of the subject (figs. 26 and 28, time lines which show a predetermined number of inspection results of a subject. Figs. 30-31 show a sliding time/data bar which allows for displaying a predetermined number of inspection results of a subject) or the same variety as a variety of the subject for a predetermined inspection item along the one direction of the bar by a histogram of the same color and density (Fig. 26, 28 and 30, information is displayed in a histogram of the same color and density representing a number of predetermined inspection items such as heart rate, core temperature, and weight. Notice sliding time/date bar which allows for displaying a predetermined number of inspection results. Fig. 30 shows a plurality of bars for plotting a predetermined number of inspection results for a predetermined inspection item(s), Vitaln, along the one direction of each bar).

In an analogous art, Sysmex teaches a display control device ([0019], Fig. 2, Animal test examination terminal device 2 with display 19) comprising: 
A processor (Fig. 2-3, [0045], control board which comprises a CPU and RAM which stores computer programs to be executed, information about the measured results) configured to:
perform control for displaying a bar for plotting an inspection result for each inspection item in a subject with one direction of the bar representing a value of the inspection result, and displaying a mark representing a last inspection result in the bar ([0065], Fig. 9 shows bar plots for inspection results of an animal measurement value and displaying a slide bar 91, which corresponds to the claimed “mark,” representing the most recent or last inspection result).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Couse with Sysmex such that Couse displays a mark representing a last inspection result in the bar as this allows a user, such as a veterinarian, to view the most recent results and determine if the result indicates a healthy or unhealthy value.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Couse (US 2014/0267299 A1) in view of applicant provided IDS reference Sysmex Corp. (JP,2009-145115, hereinafter, Sysmex, as applied to claim 1 above, and further in view of Dannat et al. (US 2017/0132914 A1, hereinafter, Dannat).
	Regarding claim 9, Couse and Sysmex are not relied upon for teaching the processor performs the control by weighting a frequency of an inspection result using a smaller weight value when the inspection result is older.
	Dannat teaches weighting an inspection result using a smaller weight value when the inspection result is older ([0159], historic and current data can enter the average process with different weights, the older the data, the smaller is the weight. For instance data samples could be weighted with a factor e.g. 1/(age in days)).
	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Couse and Sysmex with Dannat such that the processor performs the control by weighting a frequency of an inspection result using a smaller weight value when the inspection result is older as this ensures the more recent and relevant data has a greater impact on the veterinarian’s decisions regarding an animal’s health.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Couse (US 2014/0267299 A1) in view of applicant provided IDS reference Sysmex Corp. (JP,2009-145115, hereinafter, Sysmex, as applied to claim 1 above, and further in view of Jones (US 2016/0048985 A1).
Regarding claim 10, Couse teaches the processor performs control for displaying information representing the predetermined number of inspection results by changing a display state depending on at least one of the number of inspections results of the predetermined number of inspection results or a proportion of inspection results before a predetermined point of time in the predetermined number of inspection results ([0245], This technique allows for the use of color, shading, and different icon shapes of the individual readings to depict trending (.+-.) and volatility (e.g. .+-.5%, .+-.10%, and .+-.15% over (x) number of readings).).
	Jones also teaches the processor performs control for displaying information representing the predetermined number of inspection results by changing a display state depending on at least one of the number of inspections results of the predetermined number of inspection results ([0037-0038], the threshold logic 220 assigns colors based on the number of data points in a specified bin. In one embodiment, this is a threshold value. For example, if a bin contains 0-3 data points, the color green is assigned, if the bin contains 4-8 data points, the color yellow is assigned, and if there are greater than 9 data points in the bin, the color red is assigned to the bin).
 	It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Couse and Sysmex with Dannat such that the processor performs control for displaying information representing the predetermined number of inspection results by changing a display state depending on at least one of the number of inspections results of the predetermined number of inspection results as this allows a user to quickly identify groups of data points and focus on said group for further inspection if needed. 
Claim 11, Couse teaches wherein the processor performs control for displaying information representing the predetermined number of inspection results by changing color depending on at least one of the number of inspection results of the predetermined number of inspection results or the proportion of inspection results before the predetermined point of time in the predetermined number of inspection results ([0245], This technique allows for the use of color, shading, and different icon shapes of the individual readings to depict trending (.+-.) and volatility (e.g. .+-.5%, .+-.10%, and .+-.15% over (x) number of readings)).
	Jones also teaches the processor performs control for displaying information representing the predetermined number of inspection results by changing color depending on at least one of the number of inspection results of the predetermined number of inspection results ([0037-0038], the threshold logic 220 assigns colors based on the number of data points in a specified bin. In one embodiment, this is a threshold value. For example, if a bin contains 0-3 data points, the color green is assigned, if the bin contains 4-8 data points, the color yellow is assigned, and if there are greater than 9 data points in the bin, the color red is assigned to the bin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622